Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action in in response to the reply filed September 14, 2022.
Claims 14-22 are currently pending and are under examination.
Benefit of priority is to August 3, 2015.

Withdrawal of Objections and rejections:
The objection to Claim 15 because Claim 15 comprises periods within the claim is withdrawn.
The rejection of Claim(s) 1-5 and 9-14 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stafford et al. (IDS; US 2011/0154516) and Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675) is withdrawn.
The rejection of Claim 1, 6, 7, and 8 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stafford et al. (IDS; US 2011/0154516); Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675); as applied to Claim 1 above, and Peters et al. (IDS; 2010; Prolonged activity of factor IS as a monomeric Fc Fusion protein.Thrombosis and Hemostasis. 115 (10); 2057-2064) is withdrawn.



Maintenance of Rejections, alterations necessitated by amendment:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” is defined at [0033] yet this definition is not concise. Therefore, Claims 

Applicants urge that the term “about” is defined in the specification and point to [0032] which they reiterate in their response. As noted in the rejection, this definition is not concise, in that it contains indefinite phrasing such as “In general” and “e.g., 10%”.  If the term “about” were defined as being +/-10% of a stated numerical value, then one would understand that “about 72 amino acids” would include +/- 7 amino acids, or 65 to 79 amino acids. Applicants could insert descriptive phrasing into the claims and have antecedent basis in the specification based on the empirical calculation as the Examiner just did. For example, Claim 15 could be amended to recite: “… having 72 amino acids plus or minus 7 amino acids;” or “… having 65 to 79 amino acids;”.    

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Stafford et al. (IDS; US 2011/0154516);
Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675); and 
Peters et al. (IDS; 2010; Prolonged activity of factor IS as a monomeric Fc Fusion protein.Thrombosis and Hemostasis. 115 (10); 2057-2064).
Stafford et al. teach human FIX having an insertion of amino acids to increase glycosylation, which can be taken as XTEN, and which the insertions result in a longer half-life of about 1.5 hours when compared to WT FIX ([0114]). The insertions where made at amino acid 166 of SEQ ID NO: 2 see Figure 1:

    PNG
    media_image1.png
    163
    959
    media_image1.png
    Greyscale

	In Figure 6, Stafford et al. teach insertions at A103, N105, and K413 – see  Drawings Sheet 8, the first and third full sequences; Sheet 20, the second full sequence; Sheet 28, the second full sequence; Sheet 43, the third full sequence; Sheet 57, the first full sequence. At [0051], Stafford et al. teach that insertions can be placed within the activation peptide at amino acids 146-180 of human FIX  (in the activation peptide region unaffected by the R338L mutation of SEQ ID NO: 2 as found in Claim 1) including one or more insertions of amino acids can be at positions 149, 162, 166, and 174) as well as at the C-terminus position 415.  The inserted amino acids can be about 3 to about 100 amino acids ([0065]). See also [0052] and [0068].	
	The FIX fusion proteins are placed into a pharmaceutical composition and be used to treat bleeding disorders by administering the FIX fusion protein to a subject in need ([0076], wherein the FIX fusion protein was infected into hemophilia B mice (page 11, [0113]), wherein the FIX can be infused, injected or delivered or administered otherwise, taken to include subcutaneously. The DNA encoding the FIX fusion protein is placed into an expression vector  and transformed into host cells (see [0081]-[0086]).
	
	Stafford et al. do not teach to introduce or insert amino acids at positions 146 to 180 of the FIX R338L variant which is SEQ ID NO: 2.

Simioni et al. teach that a gain of function Factor IX having mutation R338L that has 8 times more clotting activity that WT FIX (abstract).

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to treat hemophilia B by substituting the gain of function FIX having mutation R338L taught by Simioni et al. for the WT FIX  taught in Stafford et al. because Simioni et al. teach that the FIX R338L has a clotting activity that is 8 times higher than WT FIX and Stafford et al. teach that the insertion of amino acids into the FIX increases its half-life (Claim 15ai). 

Neither Stafford et al. or Simioni et al. teach to place an Fc region at the C-terminal of the WT or gain of function FIX R338L variant (Claim 15aii).

Peters et al. teach that FIXFc comprising FIX fused to the Fc region. Peters et al. co-expressed FIXFc with Fc alone to produce 3 different protein products: FIXFc dimer, FIXFc monomer comprising FIXFc and 1 Fc Chain, and Fc dimer) page 2057; right col., para. 1). The FIXFc half-life was 3-4 fold longer than FIX (page 2062, right col., para. 1).

It would have been further obvious to to place an Fc domain at the C-terminus of the FIX having mutation R338L because Peters et al. teach that this amino acid extension increases the half-life of the FIX and Stafford et al. teaches that an insertion of amino acids can be placed at the C-terminal amino acid at position 415. The FIXFc monomers of Peters et al. comprising the Fc domain are covalently bonded (Claim 15).



The instant specification teaches that the WT FIX and the Padua variant has a short half-life and requires frequent dosing ([0006], [0007]). The specification teaches that the half-life of the instantly claimed Padua variant FIX-XTEN fusion proteins can have an increased in vivo -half-life of at least 5 to 34 hours ([00133]). Claim 15 does not provide functional language to distinguish the teachings of Stafford et al. that the insertion of amino acids into FIX that result in increase glycosylation of the FIX and an increase in half-life of about 1.5 hours are not obvious over the XTEN insertions taught in the instant specification.

Applicants urge that they have amended Claim 15 to include the limitation that the FIX fusion protein is capable of exhibiting at least 1.5 fold increase in in vivo half life when compared to FIX Padua lacking the XTEN insertions within the activation peptide. In response, this amendment was not made to Claim 15. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14-22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-7, 14, 15, 21-36 of copending Application No. 16/478,747. Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 14 is drawn to a method of preventing, treating, ameliorating, or managing a clotting disease or condition in a patient in need thereof comprising administering an effective amount of the FIX fusion protein of Claim 1 and the FIX R338Lfusion protein of Claim 1 is drawn to a Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to the activation peptide amino acids 146-180 and specifically to (Claim 2) an amino acid selected from the group consisting of amino acid 149, 162, 166, and 174 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity. ‘747 Claim 1 is drawn to this method:
A method of administering a Factor IX (FIX) fusion protein to a subject in need thereof, comprising subcutaneously administering to a subject a FIX fusion protein, wherein (a) the FIX fusion protein comprises a FIX polypeptide and at least one XTEN, which is inserted within the FIX polypeptide at an insertion site corresponding to an amino acid selected from the group consisting of amino acid 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, and 413  of SEQ ID NO: 2, and any combination thereof, and (b) wherein following the administration, the FIX fusion protein exhibits a plasma activity of from about 5% to about 30% in the subject.
The applications have not been restricted and therefore the proteins and encoding nucleic acids do not enjoy safe harbor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants urge that because the instant application has an earlier effective filing date that this instant rejection is overcome. In response, the rejection must be held until allowance. When this application is allowed, and terminal disclaimers are required in the ‘747 application (it is noted that ‘747 comprises an ODP against the instant application and parent patent), then the ODP rejection will be withdrawn and this application passed to allowance.  See the MPEP 804IB1(a)(b) citation with particular attention to (b)(i):
….. the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.


Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,745,680. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 14 and 15 are drawn to a method for treating hemophilia B by administering Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to the activation peptide amino acids 146-180 and specifically to an amino acid selected from the group consisting of amino acid 149, 162, 166, and 174 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity and patented Claim 1 is drawn to:
Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to amino acid 103, 105, 149, 162, 166, 174, 224, 226, 228, and 413 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity. Therefore, the claimed FIX variants are coextensive. 
Both sets of claims include claims drawn to methods of treatment; the only use of the FIX XTEN fusion protein is for the treatment of blood disorders such as hemophilia B and therefore the claims to the fusion protein and to the method of treating have not been restricted apart.

Applicants urge that Claims 14 and 15 are not subject to the rejection of record but do not state why, particularly given that both claims were rejected for ODP based on parent patent ‘680.
Applicants additionally urge that the parent and the instant application have the same filing date and therefore the same base patent term. In response, MPEP 804IB1(a)(b) is cited below. Particular attention is drawn to MPEP 804IB1(a)(b)(ii).



MPEP 804IB1(a)(b):
(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application

(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.


	See also MPEP 804, Chart II-B_AIA , wherein the bolded arrow has been added to point out the pathway to the ODP rejection. Also, note that the patent and the instant application are CONTINUATIONS of each other, not divisionals of each other.
[AltContent: ]
    PNG
    media_image2.png
    799
    518
    media_image2.png
    Greyscale

	




New Objection:
Claim 15 is objected to because of the following informalities.
Claim 15 states that the fusion protein comprises ”a first polypeptide chain and a polypeptide second chain”, but should refer to --- a first polypeptide chain and a second polypeptide chain”.
 Appropriate correction is required.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656